Title: Noël de la Morinière to Thomas Jefferson, 5 February 1813
From: Noël de la Morinière, Simon Barthélemy Joseph
To: Jefferson, Thomas


            Monsieur le Président! Paris, le 5 fevrier. 1813. 
            J’ai l’honneur de vous adresser le Programme de l’Histoire des poissons utiles, dont je vous prie de faire agréer l’hommage à l’illustre Société des Sciences de Philadelphie.
            Pour imprimer à cet ouvrage le degré de perfection, qu’il est Susceptible d’acquerir, j’aurais besoin de quelques renseignements sur les poissons des rivieres et de mer de l’Amérique Septentrionale. la Société des Sciences de Philadelphie compte, Sans doute, au nombre de Ses membres, plusieurs de ces hommes, voués au progrès des connoissances physiques, qui marchant sur les traces des Linné, des Bloch, des La Cépede, ajouttant chaque année, de nouvelles richesses au domaine de l’Icthyologie et auxquels l’objet de ma demande Sera extrémement familier.
            Je désirerois quelques renseignements particuliers sur les douzes principales espèces de poissons utiles, qui Se trouvent dans les rivieres des Etats-unis, considérés Sous le Rapport des avantages qu’en retire la société. Ces poissons, consommés frais ou Salés, deviennent nécéssairement la matière d’une pêche et d’un commerce: Tels sont l’Esturgeon, le Saumon, l’Alose, le Hareng même, lorsqu’il remonte les grandes rivieres.
            Je n’aurai rien présumé de trop, Monsieur le Président, en me flattant que le zèle très connu de la société de Philadelphie, quant au perfectionnement des Sciences et des Arts, la dèterminera à Seconder de tout son pouvoir, le but que je me Suis proposé d’atteindre. Cet échange libéral, Si honorable pour les amis des Sciences, forme, de sous les hommes qui les cultivent, une association rèpublicaine dont les efforts tendent en commun à la recherche de la Vérité.
            Je ne posséde qu’un Seul Mémoire Sur les poissons de l’Amérique, celui que renferme le IIe Volume des transactions philosophiques, publié par M. Gilpin. Je dèsirerais, Monsieur, la nomenclature des principales espèces utiles, l’indication des rivières où elles se trouvent, quelques dètails très courts Sur leur maniere d’y vivre et de S’y reproduire, Sur la pêche, le commerce et la consommation qu’on en fait. Pour ne pas abuser de l’Emploi des moments de celui de M. M. les Membres de la société, qui voudra bien donner Ses Soins à ce travail, je prends la liberté de joindre à la présente deux modèles d’information, qui concernent les especes des rivieres, Soit indigènes, soit anadroms. Ces questions doivent varier, Sans doute, mais le fonds subsiste le même et s’applique à beaucoup d’espèces indifferemment.
            J’écris aujourdhui à Monsieur le Consul général de france à New-york. Si la Société a quelque pacquet à m’adresser, elle pourra le lui faire remettre; il me le fera parvenir avec les Siens, par la voie la plus prompte, dont il pourrra disposer. Je ne laisserai pas échapper l’occasion de témoigner dans le cours de l’ouvrage, à la société de Philadelphie, la reconnaissance que je lui devrai, pour les renseignements dont je lui aurai eu l’obligation.
            Agréez, Monsieur le Président, l’assurance profonde de mon respect, et de ma reconnaissance. C’est en les professant, que J’ai l’honneur d’être Votre très humble et très obéissant Serviteur.  Noël de la Morinière
           
            Editors’ Translation
            
              Mister President! Paris, 5 February. 1813. 
              I have the honor of sending you the prospectus for the History of Useful Fish, which I ask you kindly to accept as a tribute to the illustrious Philadelphia scientific society.
              To bring this work to the peak of perfection, I need some information on the fresh and saltwater fish of North America. The Philadelphia society no doubt has, among its members, several men, devoted to the progress of physical knowledge, who walk in the footsteps of such men as Linnaeus, Bloch, and Lacépède, adding new riches each year to the field of ichthyology and to whom the subject of my request will be very familiar.
              I would like specific information about the twelve principal species of useful fish that can be found in the rivers of the United States, considered from the point of view of their usefulness to society. These fish, consumed fresh or salted, are necessarily subject to fishing and commerce: they include sturgeon, salmon, shad, even herring, when they swim upstream in large rivers.
              I will not have presumed too much, Mister President, in believing that the well-known zeal of the Philadelphia society, regarding improvements in the arts and sciences, will prompt it to assist me with all its power, in attaining my goal. This liberal exchange, so honorable to the friends of science, forms, under the care of the men who cultivate it, a republican association that collectively strives toward truth.
              The only work I possess on the fish of America is that by Mr. Gilpin contained in the second volume of the philosophical transactions. I seek to obtain, Sir, the nomenclature of the principal useful species, information on the rivers where they can be found, a few brief details about their manner of living and reproducing; and how they are fished, bought and sold, and consumed. To avoid placing too great a demand on the time of any society member willing to undertake this work, I enclose with this letter sample questions concerning river species, either indigenous or anadromous. These questions must vary, undoubtedly, but the basis remains the same and applies equally to many species.
              I will write today to the French consul general in New York. If the society has a package to send to me, he can convey it. He will forward it to me with his own packages, using the fastest means at his disposal. I will not miss the opportunity of testifying throughout my work to my gratitude to the Philadelphia society for the information it provides me.
              Please accept, Mister President, the profound assurance of my respect and gratitude. Professing these feelings, I have the honor to be your very humble and very obedient servant. Noël de la Morinière
            
          